Citation Nr: 9917961	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  94-27 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle injury.



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran had active military service from June 1977 to 
June 1980 and from September 1984 to October 1985.  He has 
been represented throughout his appeal by the New Jersey 
Department of Military and Veterans' Affairs.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
January 1994, by the Newark, New Jersey Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for residuals of a right ankle injury.  The notice 
of disagreement with this determination was received in May 
1994.  The statement of the case was issued in June 1994.  
The substantive appeal was received in June 1994.  A 
supplemental statement of the case was issued in September 
1997.  The appeal was received at the Board in August 1998.  

In October 1998, the Board remanded the case to the RO for 
further development.  Additional service medical records were 
received in December 1998.  A supplemental statement of the 
case was issued in January 1999.  The appeal was received 
back at the Board in May 1999.  


FINDINGS OF FACT

1.  During service, the veteran received treatment for pain 
in the right Achilles tendon.  

2.  The record is devoid of medical evidence of a current 
right ankle disability.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for residuals of a 
right ankle injury.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual background.

The records indicate that the veteran served on active duty 
from June 1977 to June 1980 and from September 1984 to 
October 1985.  The records from the veteran's first period of 
service reflect that he entered active duty in June 1977; an 
enlistment examination, conducted in June 1977, was negative 
for any complaints or findings of a right ankle disorder.  
The records indicate that the veteran suffered a left ankle 
sprain in 1979.  The veteran was seen in January 1980 for 
complaints of pain in the right Achilles tendon; he reported 
being kicked in the right heel area while playing basketball.  
A physical examination revealed no objective findings in the 
right ankle; the pertinent diagnosis was mild contusion.  The 
veteran was told to use Ben-Gay as needed.  The separation 
examination, conducted in February 1980, was completely 
silent with respect to any complaints or findings of a right 
ankle injury or disorder.  

Of record is the report of a VA compensation examination, 
performed in July 1980, which reflects evaluation of a left 
ankle disorder.  This report does not reflect any complaints 
or findings of a right ankle disorder.  

The medical records for the veteran's second period of active 
duty are silent for complaints or clinical findings referable 
to a right ankle disorder.  On the occasion of his separation 
examination in October 1985, the veteran reported a history 
of ankle fracture without sequelae; no pertinent objective 
findings or diagnosis was reported.  

The veteran filed an original claim for service connection 
for a right ankle injury in January 1994; he did not report 
any postservice treatment for his right ankle.  After 
receiving the veteran's substantive appeal in June 1994, the 
RO requested a VA examination of the veteran's right ankle 
that was scheduled for a date in May 1997.  The veteran 
failed to report for the examination.  

B.  Legal analysis.

The veteran essentially contends that he is entitled to 
service connection for a right ankle disorder which had its 
onset in service.  The veteran maintains that he suffered a 
fracture of the right ankle between 1978 and 1980; he states 
that the ankle was placed in a cast for 2 months, and he had 
to walk on crutches for 2 1/2 months.  The veteran further 
maintains that he has had problems with the right ankle since 
service.  

Under the applicable criteria, in order to establish service 
connection, there must be objective evidence that establishes 
that the veteran's current disorder either began in or was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991).  
Where a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology postservice.  38 C.F.R. 
§ 3.303(b) (1998).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  

The threshold question in this case is whether the veteran 
has presented a well-grounded claim.  A well-grounded claim 
is one that is plausible.  If he has not, the claim must fail 
and there is no further duty to assist in the development of 
the claim.  38 U.S.C.A. § 5107 (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well-grounded claim 
requires more than an allegation; the claimant must submit 
supporting evidence.  Furthermore, the evidence must justify 
a belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
Also, in order for a claim to be well-grounded, there must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

As noted above, in his original (VA Form 21-526), filed in 
January 1994, the veteran did not report having had any post 
service treatment, evaluation, observation or hospitalization 
for disability of the right ankle.  

In establishing a well-grounded claim, the provisions of 38 
C.F.R. § 3.303(b) will be sufficient for such purpose if a 
disorder is shown to be chronic during service or a 
presumptive period or, if not chronic, there is continuity of 
symptomatology after service.  It is existence of symptoms 
and not receipt of treatment that is of the essence (although 
in a merit's adjudication the absence of treatment may be a 
factor in determining the credibility of evidence).  Savage 
v. Gober, 10 Vet. App. 488 (1997).  Any competent medical or 
lay evidence is presumed credible for this purpose.  King v. 
Brown, 5 Vet. App. 19, 21 (1993) and Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

In determining the identification or existence of continuity 
of symptoms, competent medical evidence is necessary when 
medical expertise is required to identify the condition but 
lay evidence will suffice if lay observation is capable of 
such identification, based on all the evidence of record, 
including medical documentation and testimony either 
contemporaneous with service or otherwise.  Although medical 
nexus evidence between present disability and service is not 
required; nevertheless, competent medical or lay evidence is 
required, depending on the circumstances, to demonstrate such 
a relationship between present disability and the continuity 
of symptoms which are shown.  Savage v. Gober, 10 Vet. App. 
488 (1997).  

A controlling fact in this case is that there is no medical 
evidence that the veteran currently has a right ankle 
disability.  The veteran claims a right ankle disability but 
he is not capable of diagnosing a right ankle disability.   
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Since there is no medical evidence to show the veteran 
presently has residuals of a right ankle injury the veteran 
has failed to meet the requirements of Caluza.  Accordingly, 
the Board is compelled to find the veteran's claim of 
entitlement to service connection for residuals of a right 
ankle injury is not well-grounded.  Caluza at 506.  

Where a claim is not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete an application for a claim.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, 
however, the RO has complied substantially with this 
obligation in its June 1994 Statement of the Case and the 
September 1997 and January 1999 Supplemental Statements of 
the Case.  


ORDER

Entitlement to service connection for residuals of a right 
ankle injury is denied as not well-grounded.  



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals


 

